UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4726


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ELIJAH BEN PASCHELKE,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:07-cr-00097-JPB-DJJ-2)


Submitted:   February 18, 2010             Decided:    June 8, 2010


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


L. Richard Walker, Senior Litigator, FEDERAL PUBLIC DEFENDER
OFFICE, Clarksburg, West Virginia, for Appellant. Thomas Oliver
Mucklow, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Elijah Ben Paschelke pled guilty, pursuant to a plea

agreement, to one count of aiding and abetting the manufacture

of marijuana, in violation of 18 U.S.C. § 2 (2006) and 21 U.S.C.

§ 841(a)(1),        (b)(1)(C)      (2006).         The    district     court    sentenced

Paschelke to 188 months’ imprisonment.                      On appeal, Paschelke’s

counsel has filed an Anders 1 brief suggesting that there are no

non-frivolous           issues   for    appeal,     but    questioning        whether    the

district      court      plainly      erred   in    accepting      Paschelke’s     guilty

plea.       The Government has moved to dismiss the appeal in part

based on Paschelke’s waiver of appellate rights and in part on

the lack of merit in the unwaived issue.                     We dismiss in part and

affirm in part.

               A   defendant     may    waive      the    right   to   appeal     if    that

waiver is knowing and intelligent.                   United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                       Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the plea colloquy performed in accordance

with       Fed.    R.    Crim.   P.    11,    the    waiver       is   both    valid     and

enforceable.            See United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005); United States v. Wessells, 936 F.2d 165, 167-68

(4th Cir. 1991).            The question of whether a defendant validly

       1
           Anders v. California, 386 U.S. 738 (1967).



                                              2
waived his right to appeal is a question of law that this court

reviews de novo.           United States v. Blick, 408 F.3d 162, 168

(4th Cir. 2005).

              Our review of the record leads us to conclude that

Paschelke knowingly and voluntarily waived the right to appeal

his sentence.        We therefore grant the Government’s motion to

dismiss in part and decline to perform any Anders review of

Paschelke’s      sentence.        Although     Paschelke’s       appeal     waiver

insulates his sentence from appellate review, the waiver does

not preclude our consideration of the claim Paschelke’s counsel

raises   on     appeal 2    or   prohibit     our     review   of    Paschelke’s

conviction pursuant to Anders.          Consequently, we deny the motion

to dismiss in part.

              Turning, then, to the claim raised in counsel’s brief,

because Paschelke did not move in the district court to withdraw

his guilty plea, his challenge to the adequacy of the Fed. R.

Crim. P. 11 hearing is reviewed for plain error.                      See United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                           Our

review   of    the   transcript    of   the    plea    hearing      leads   us   to

conclude that the district court substantially complied with the

     2
       The Government moves to dismiss the claim raised by
counsel as meritless. This constitutes, in effect, a motion for
summary affirmance of the unwaived claim.   This court reserves
such a motion for extraordinary circumstances not present here.
4th Cir. R. 27(f).



                                        3
mandates of Rule 11 in accepting Paschelke’s guilty plea and

that     the        court’s     omissions         did    not    affect       Paschelke’s

substantial rights.            Critically, the transcript reveals that the

district court ensured the plea was supported by an independent

factual basis and that Paschelke entered the plea knowingly and

voluntarily          with      an     understanding       of        the    consequences.

See United          States     v.     DeFusco,     949   F.2d       114,    116,    119-20

(4th Cir. 1991).            Accordingly, we discern no plain error.

               In    accordance        with   Anders,      we       have   reviewed    the

remainder of the record in this case and have found no unwaived

and     meritorious          issues     for   appeal.          We     therefore    affirm

Paschelke’s conviction and dismiss any appeal of his sentence.

We also deny Paschelke’s motions seeking an extension of time to

file a pro se supplemental brief and for other relief.                                This

court requires that counsel inform Paschelke, in writing, of the

right to petition the Supreme Court of the United States for

further review.          If Paschelke requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.         Counsel’s motion must state that a copy thereof

was served on Paschelke.

               We dispense with oral argument because the facts and

legal    contentions          are     adequately    presented        in    the   materials



                                              4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                       DISMISSED IN PART;
                                                         AFFIRMED IN PART




                                    5